DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Fillmore on 7/22/22.

The application has been amended as follows: 

Claim 1 (currently amended)
A biological sample collection system, comprising: 
a sample collection vessel having an opening for receiving a biological sample; 
a selectively movable valve configured to at least partially associate with the opening of the sample collection vessel, the selectively movable valve comprising: a post having a hollow body and a fluid vent defined by a sidewall portion thereof; 
and a valve head associated with a distal portion of the post and having an aperture selectively alignable with the fluid vent; 
wherein the fluid vent and the aperture are both substantially perpendicular to the longitudinal axis of the sample collection vessel and the post and 
a sealing cap configured to associate with the selectively movable valve and with the sample collection vessel, the sealing cap comprising a reagent chamber for storing a measure of sample preservation reagent, the reagent chamber being in fluid communication with the hollow body of the post, 
wherein associating the sealing cap with the sample collection vessel causes a physical rearrangement of the post and the valve head such that the fluid vent aligns with the aperture defined by the valve head allowing fluid communication between the reagent chamber and the sample collection vessel.

Claim 18 (currently amended)
A kit for collecting and preserving a biological sample, comprising: 
a sample collection vessel, comprising: 
a sample collection chamber having an opening configured to receive the biological sample into the sample collection chamber; and 
a connection member disposed on an exterior portion the sample collection vessel; 
a sealing cap, comprising: 
a reagent chamber storing a measure of sample preservation reagent; and 
a complementary connection member configured to engage the connection member of the sample collection vessel; and 
a selectively movable valve coupled to the sealing cap, the selectively movable valve configured to associate with the sample collection chamber and comprising: 
a post defining a fluid vent at a distal portion thereof; and 
a valve head associated with the distal portion of the post, the valve head defining an aperture, 
wherein the fluid vent and the aperture are both substantially perpendicular to the longitudinal axis of the sample collection vessel and the post,
wherein when the selectively movable valve is in a closed configuration, the fluid vent forms a fluid-tight association with the valve head, and 
Page 6 of 17Application No. 16/689,538Art Unit: 1798Docket No. 21118.22.1wherein when the selectively movable valve is in an open configuration, the fluid vent is at least partially aligned with the aperture.

Claim 20 (currently amended)
A biological sample collection system, comprising: 
a sample collection vessel comprising a sample collection chamber having an opening to receive a biological sample into the sample collection chamber; 
a sealing cap comprising a reagent chamber having sample preservation reagent stored therein and configured to associate with the sample collection vessel; and 
a selectively movable valve associated with the sealing cap and configured to move between a closed configuration and an open configuration, the selectively movable valve comprising: 
a post in fluid communication with the reagent chamber of the sealing cap, the post having a fluid vent defined by a distal sidewall portion thereof, the fluid vent being transverse to the longitudinal axis of the sealing cap; and 
a valve head surrounding the distal sidewall portion of the post, the valve head defining an aperture sized and shaped to receive the fluid vent and comprising an upper collar proximal to the aperture that is sized and shaped to engage an interior sidewall of the sample collection chamber, Page 7 of 17Application No. 16/689,538 Art Unit: 1798 Docket No. 21118.22.1 
wherein the fluid vent and the aperture are both substantially perpendicular to the longitudinal axis of the sample collection vessel and the post,
wherein the fluid vent forms a fluid-tight association with the valve head in the closed configuration, and 
wherein the post is operable to move relative to the valve head to configure the selectively movable between the closed configuration and the open configuration.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The 
prior art does not teach or suggest wherein the fluid vent and the aperture are both substantially perpendicular to the longitudinal axis of the sample collection vessel and the post.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			Additional Reference
The prior art of Biadillah (US Pub 2020/0284704) teaches in claim 9 the inner cylinder comprises at least one fluid vent and in claim 17 associating the cap with the sample collection vessel that is configured to cause the movable annular valve associated with the cap to open comprises moving a distal portion of an inner cylinder through an aperture defined by an interior sidewall of an outer cylinder to expose a fluid vent defined by the distal portion of the inner cylinder, the inner cylinder and the outer cylinder comprising the movable annular valve but is silent to the fluid vent and the aperture are both substantially perpendicular to the longitudinal axis of the sample collection vessel and the post.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798